Citation Nr: 0740548	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2007, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that the veteran has submitted additional 
evidence not considered by the RO in its adjudication of this 
claim.  In September 2005, the veteran waived RO 
consideration of all pertinent evidence filed subsequent to 
his formal appeal to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Schizophrenic reaction is manifest by no more than an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
panic attacks, impairment of short-term memory, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
schizophrenic reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in November 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice regarding these matters was sent to the 
veteran in March 2006.  However, the Board finds that the 
appellant is not prejudiced by the timing such notice (i.e., 
after the last adjudication of the claim).   As the decision 
herein denies the claim for an increased rating for the 
psychiatric disability, no effective date is being, or is to 
be, assigned; hence, there is no possibility of prejudice to 
the veteran under the requirements of Dingess/Hartman.

Further attempts to obtain additional evidence would be 
futile.  The veteran received a VA examination for rating 
purposes was in December 2004.  VA treatment records 
addressing the question at issue are of record.  
Significantly, the veteran indicated in his June 2007 hearing 
that his disorder had not significantly changed since the 
December 2004 examination.  The Board finds the available 
medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50

41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9205 (2007).

Factual Background

In December 1962, the RO established service connection for 
schizophrenic reaction with an initial evaluation of 30 
percent, under Diagnostic Code 9205.  This decision was based 
primarily on the service medical records and a VA examination 
performed shortly after the veteran left the service.  In 
January 1967, the RO increased the veteran's evaluation to 
50% based on additional VA medical records.  The veteran 
submitted his claim for an increased rating in November 2004.

A VA clinic note dated August 2004 indicated that the veteran 
felt responsible for a recent fire that had destroyed his 
barn, which included an office, a few days previously.  He 
was having difficulty adjusting to the trauma, and he was 
depressed.  He said he had problems with concentration.  The 
examiner phoned the veteran's son and asked him to remove all 
guns from the house.  The examiner provided a diagnosis of 
depression and assigned a GAF score of 55.

In September 2004 the veteran reported to a VA examiner that 
he felt depressed on a chronic basis.  He said that he 
previously had suicidal thoughts but was not currently 
contemplating suicide.  He said that he had not had 
hallucinations in years.  He was taking Welbutrin.  Since his 
barn burned down he had trouble sleeping, but he did not 
report nightmares.  He had been a lawyer since 1977 and was 
currently working.  As a child he had been physically abused 
by his father.  On objective examination he appeared alert 
and well oriented.  The examiner noted a flat affect.  The 
veteran had difficulty maintaining eye contact but was 
willing to talk.  It was observed that the veteran was well 
dressed and had relevant/coherent thought processes with 
intact judgment and insight.  Memory/intellect along with 
perceptual/abstract thinking was noted to be intact.  His 
speech was fluent, and no hallucinations or paranoid 
ideations were noted.  No delusional thinking was observed.  
A GAF score of 45-50 was assigned.

The veteran's minister stated in November 2004 that the 
veteran had severe depression with obvious mood swings.  The 
veteran had a tendency to withdraw from reality and had 
expressed suicidal ideation.  The minister insisted that the 
veteran seek psychiatric help.

A VA clinic note dated December 2004 stated that the veteran 
demonstrated increased anxiety associated with psychotic 
thoughts.  He had slow thought processes in his professional 
and personal life.  Occasionally he had to call in other 
lawyers to assist him with his clients in court.  

On VA examination for rating purposes in December 2004, the 
examiner noted that the veteran had not been in outpatient 
care until August 2004 when his barn burned down.  He had 
been prescribed Welbutrin.  He reported depression, suicidal 
thoughts, poor concentration, and difficulty carrying out his 
duties as a lawyer.  On objective examination, the veteran 
appeared well groomed and well dressed.  The examiner said he 
was polite and cooperative.  The veteran admitted to having 
auditory hallucinations about once a week.  No inappropriate 
behavior was noted.  He said he thought about suicide on a 
daily basis but had no plan to follow through on those 
thoughts.  He reported no homicidal ideation.  The examiner 
noted that his ability to maintain minimal personal hygiene 
appeared intact.  The veteran was oriented to time, place, 
person, and situation.  His memory for immediate recall was 
3/3 items, and after three minutes he could only remember 2/3 
items.  He could name two of the previous three presidents of 
the United States.  It was noted that his ability to 
concentrate was intact.  No obsessive or compulsive symptoms 
were observed.  The examiner said that his thought processes 
were slightly circumstantial and loose in associations.  The 
veteran denied panic attacks but admitted to feelings of 
depression and anxiety.  He also reported insomnia.  The 
examiner provided a diagnosis of schizophrenia, residual 
type, and depressive disorder.  A GAF score of 50 was noted.

The veteran's spouse stated in December 2004 that they had 
been married for over 44 years.  She said that their marriage 
had been very tumultuous due to his mental problems.  She 
noted that he would get very agitated when people would tell 
him how to perform tasks.  She said that after the veteran 
had a previous nervous breakdown, she had removed all of the 
guns from their house.  The veteran had many arguments with 
his father as a teenager because he didn't want to work when 
his father told him to.  She was the disciplinarian, decision 
maker and provider for their children.  She said she couldn't 
trust her husband.

She reported that after a fire destroyed a building on their 
property, she again had to remove all of the guns from the 
house as the veteran said he had no reason to live.  She had 
difficulty trusting the veteran's decisions.  She observed 
that shortly after the veteran had been prescribed Welbutrin 
he stopped taking it.  He complained about the medication 
impeding his thinking.  She said that he had negative 
feelings of self worth and didn't like change.

The veteran stated in December 2004 that he was devastated 
after his barn/office/shop was destroyed by fire a few months 
previously.  He said that he had never experienced such 
severe depression.  He was cynical and critical of himself 
and those around him.  In his April 2005 Notice of 
Disagreement, he said that he suffered from judgment and 
thinking problems, family relation problems, mood swings, and 
severe panic attacks.  

A VA clinic record from January 2005 noted that the veteran 
was not interested in taking Buspar or Trazodone and was only 
taking Welbutrin "in the hopes that it would help him 
increase his compensation money."  The examiner noted that 
the veteran was euthymic, willing to talk, pleasant, 
cooperative, and responded to questions appropriately.  It 
was observed that his thought processes were relevant and 
coherent.  His judgment and insight were intact.  No suicidal 
ideations or hallucinations were noted.  Memory and intellect 
were intact.  The GAF score assigned was 55-60.

During late 2004 and 2005 the veteran received regular 
counseling from a VA psychologist.  The psychologist noted 
that the veteran had stopped taking his Welbutrin.  After 
encouraging the veteran in March, April, and May 2005 to take 
his medication, the psychologist decided to drop the issue.

The veteran stated in his June 2005 VA Form 9 that he 
suffered panic attacks on a near continuous basis, and they 
would become more severe under stressful situations.  He 
thought of suicide daily.  He reported difficulty maintaining 
effective relationships with others-especially his family 
members.  He said he could not maintain a job.  As a lawyer, 
he said he embarrassed himself and his clients through his 
emotional reactions, and he reported having difficulty 
adapting to stressful circumstances.

During a VA follow-up visit in June 2005, the veteran 
reported that he had been doing well without his medications 
until the previous week when he experienced anxiety attacks 
and a panic episode.  He related his panic attack to 
receiving news that the military was moving his son out of 
the country.  He reported having difficulty sleeping.  He 
also reported feeling depressed, having no energy, and low 
self esteem.  He said that he had not had hallucinations in 
years.  Although he had been prescribed Welbutrin, Buspirone, 
and Trazodone, he had not been taking his medication.  He had 
low self esteem.  He had been married for 43 years and had 
three children.  He still worked as a lawyer.  

On objective examination, the examiner said the veteran was 
alert, well oriented, neatly dressed and had good personal 
hygiene.  His mood appeared anxious and depressed with flat 
affect.  It was noted that his speech was coherent with no 
evidence of thought disorder.  He denied wanting to hurt 
himself.  Although eye contact was minimal, it was observed 
that the veteran's thought processes were relevant and 
coherent.  Judgment and insight were intact.  Memory, 
intellect, and abstract thinking were noted to be intact.  No 
hallucinations or paranoid ideations were noted.  The 
examiner provided a diagnosis of panic disorder, adjustment 
disorder, chronic depression, and residual schizophrenia.  
The GAF score assigned was 45-50.

During a VA follow-up visit in July 2005 the veteran said he 
was taking Clonazepam sporadically, and it helped with his 
panic attacks.  However, he felt the medication prevented him 
from completing projects.  He felt he was operating at 50 
percent of normal.  He said he was a failure at what he had 
tried to accomplish, and the only good thing he was able to 
do was to hold onto his farm.  He denied any suicidal 
ideation and said that his son brought his guns back a year 
previously.  He reported waking several times a night, a lack 
of energy, and low self esteem.  The examiner noted that the 
veteran was appropriately dressed and groomed.  It was 
observed that his speech was clear and coherent.  The veteran 
had a flat affect but was willing to talk.  He maintained 
good eye contact.  The examiner noted relevant/coherent 
thought processes, intact judgment/insight, intact 
memory/intellect, and intact perceptual thoughts.  There were 
no hallucinations, suicidal or paranoid ideations noted.  The 
veteran did not seem hypervigilant.  A GAF score of 55 was 
noted.

Two weeks later, a VA psychologist stated that there had been 
a serious decline in the veteran's functioning level.  It was 
noted that the veteran had not been taking his medication.  
The examiner encouraged the veteran to return to his 
medication, and the veteran agreed to do so.  It was noted 
that the veteran's ability to carry out his profession 
appeared to be severely impaired, and he seemed overwhelmed 
by his son's life and choices.

During a personal hearing before the undersigned Acting 
Veterans Law Judge in June 2007, the veteran stated that he 
continued to experience deficiencies in his work, family 
relationships, judgments, thinking, and mood.  He said that 
his VA psychologist told him that his present state had 
improved, but he still had his basic problems.  He had 
feelings of suicide and said he wasn't taking any medication 
for mental complications.  He stated that he didn't really 
have problems with thinking illogically, but it was difficult 
for him to say.  

He reported not having any serious panic attacks since he had 
started a new job.  He said that he did not have panic 
attacks unless he was extremely stressed, and he hadn't had 
that many extremely stressful situations.  When he had panic 
attacks, he would walk away from the situation, and it would 
take him about a half hour to get over them.  He reported 
being able to function independently, although deadlines at 
work stressed him.  He was embarrassed by becoming emotional 
in front of other people.  He said that previously there had 
been episodes in his life when he had hit people.  He 
reported having very little spatial disorientation.  He felt 
that he didn't neglect his personal hygiene, but he said his 
wife didn't agree.  He said that he would get other people to 
assist him with difficult clients.  He maintained 
relationships with his wife, his son, two daughters, and 
seven grandchildren.  He felt especially good about his 
relationship with his children and grandchildren, but he had 
a difficult marriage.  

He was currently working full-time as an attorney.  He liked 
his coworkers.  At times he had trouble concentrating.  He 
also said that since the December 2004 VA exam for rating 
purposes, he had improved overall.  He hadn't experienced any 
immediate panic or anxiety.

The veteran's supervisor stated in June 2007 that the veteran 
worked in a position that required an attorney who was fairly 
self-sufficient and able to handle a heavy case load with 
little or no supervision.  He said the veteran tried to avoid 
stress and conflict.  He noticed that it was particularly 
hard for the veteran to handle a day in court with a large 
number of clients.  The veteran had broken down in tears in 
court on several occasions.  The veteran would often comment 
on his own perceived lack of proficiency.  Often the veteran 
seemed to lack tact in dealing with clients.  He reported 
that in a different setting, the veteran's issues might have 
resulted in his dismissal.  However, he remained gainfully 
employed due to the unique nature of their practice.

Analysis

Based upon the evidence of record, the Board finds that the 
symptoms of the veteran's service-connected schizophrenic 
reaction more nearly approximate those listed among the 
criteria for a 50 percent rating and the disability is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, panic attacks, impairment 
of short-term memory, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  Overall, the Board finds the 
veteran's disability picture due to his service-connected 
schizophrenic reaction demonstrates a serious impairment that 
is adequately rated as 50 percent disabling.  There is no 
evidence of any sustained increased symptoms for the 
assignment of a higher staged rating for any definite period.

Moreover, there is no probative evidence of symptoms such as 
obsessional rituals, illogical speech, near-continuous 
depression affecting the ability to function, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  There is no medical evidence of a 
total occupational impairment or a total inability to 
establish and maintain effective relationships due to 
schizophrenic reaction.  Therefore, the Board finds that a 
rating in excess of 50 percent is not warranted.

GAF scores of 55-60 were listed in VA outpatient treatment 
records dated in August 2004, January 2005, and July 2005.  
According to DSM-IV, GAF scores ranging between 51 and 60 are 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  The Board finds that that these GAF scores are 
consistent with the reported symptomatology--to include some 
disturbances of motivation and mood, as well as difficulty in 
establishing and maintaining effective work and social 
relationships--and, thus, is also consistent with no greater 
impairment than that contemplated by the initial 50 percent 
rating assigned.

The Board notes that the GAF scores of 45-50, reflected in VA 
outpatient treatment records from September 2004 and 
June 2005, suggest more significant impairment than is 
contemplated by the 50 percent rating.  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, the competent medical evidence of record reflects 
that the veteran has exhibited only one of the symptoms 
(suicidal ideation) identified in the DSM-IV as indicative of 
such a score on a continuous basis.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating.

The aforementioned discussion makes clear that the veteran's 
schizophrenic reaction symptomatology has resulted in a 
disability picture that more nearly approximates the level of 
occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria.  As the 
criteria for the next higher, 70 percent, rating for 
schizophrenic reaction have not been met, it logically 
follows that criteria for an even higher rating (100 percent) 
likewise have not been met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for schizophrenic reaction.  The medical 
evidence shows the veteran' schizophrenic reaction, while 
significant, is not a total occupational and social 
impairment.  The Board observes that a VA examiner stated in 
July 2005 that the veteran's ability to carry out his 
profession appeared to be severely impaired.  However, that 
observation was a single isolated statement in the record, 
and the veteran stated in his June 2007 personal hearing that 
his VA psychologist told him that while he still had his 
basic problems, his situation had improved.  The Board has 
also carefully considered the June 2007 statement from the 
veteran's employer indicating that in a different setting, 
the veteran's issues might have resulted in his dismissal.  
However, the Board recognizes that he is currently gainfully 
employed due to the unique nature of the law practice where 
he works.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
schizophrenic reaction is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


